Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 18




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.


  GEMINI CAPITAL ACQUISITIONS OF
  DELAWARE, LLC; VITAFOODS
  ENTERPRISES IV, LLC; PARTY CAKE
  BAKERY VI INC.; HATEM BROTHERS
  INC; and KURATA & MCCANN LLC.

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues GEMINI CAPITAL ACQUISITIONS

  OF DELAWARE, LLC; VITAFOODS ENTERPRISES IV, LLC; PARTY CAKE BAKERY VI

  INC.; HATEM BROTHERS INC; and KURATA & MCCANN LLC, (hereinafter “Defendants”),

  and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

                                                      1
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 18




  U.S.C. § 12181, et seq.

         4.        Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, GEMINI CAPITAL ACQUISITIONS OF

  DELAWARE, LLC, owned an operated a place of public accommodation at 15400 SW 88th St.,

  Miami, FL 33196, (hereinafter the “Commercial Property”) and conducted a substantial amount

  of business in that place of public accommodation in Miami-Dade, Florida.

         6.        At all times material, Defendant, GEMINI CAPITAL ACQUISITIONS OF

  DELAWARE, LLC, was and is a Foreign Limited Liability Company, organized under the laws

  of the state of Delaware with its principal place of business in Miami, Florida.

         7.        At all times material, Defendant, VITAFOODS ENTERPRISES IV, LLC, owned

  and operated a restaurant and place of public accommodation at 15400 SW 88th St., Miami, FL

  33196, (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade, Florida. VITAFOODS ENTERPRISES

  IV, LLC holds itself out to the public as “Fuddruckers.”

         8.        At all times material, Defendant, VITAFOODS ENTERPRISES IV, LLC, was

  and is a Florida Limited Liability Company, with its principal place of business in Miami, Florida.

         9.        At all times material, Defendant, PARTY CAKE BAKERY VI INC., owned and

  operated a bakery and place of public accommodation at 15400 SW 88th St., Miami, FL 33196,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida. PARTY CAKE BAKERY VI INC. holds

  itself out to the public as “Party Cake Bakery.”

         10.       At all times material, Defendant, PARTY CAKE BAKERY VI INC., was and is



                                                     2
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 18




  a Florida Profit Corporation, organized under the laws of the state of Florida with its principal

  place of business in Miami, Florida.

         11.      At all times material, Defendant, HATEM BROTHERS INC, owned and operated

  a restaurant and place of public accommodation at 15400 SW 88th St., Miami, FL 33196,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida. HATEM BROTHERS INC holds itself

  out to the public as “Hurricane Grill & Wings of Kendall.”

         12.      At all times material, Defendant, HATEM BROTHERS INC, was and is a Florida

  Profit Corporation, organized under the laws of the state of Florida with its principal place of

  business in Miami, Florida.

         13.      At all times material, Defendant, KURATA & MCCANN LLC, owned and

  operated a wine bar and place of public accommodation at 15400 SW 88th St., Miami, FL 33196,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida. KURATA & MCCANN LLC holds itself

  out to the public as “Vacillate Wine Bar.”

         14.      At all times material, Defendant, KURATA & MCCANN LLC, was and is a

  Florida Limited Liability Company, with its principal place of business in Miami, Florida.

         15.      Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

         16.      Although over twenty-eight (28) years have passed since the effective date of Title



                                                  3
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 18




  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         17.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         18.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         19.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         20.       Defendant, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC, owns,

  operates and oversees the Commercial Property, to include but not limited too, its general parking

  lot and parking spots located on the Commercial Property.

         21.       The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         22.       The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or

  about October 9, 2020 and October 13, 2020 encountering multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.



                                                    4
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 18




  He often visits the Commercial Property and business located within the Commercial Property in

  order to avail himself of the goods and services offered there, and because it is approximately three

  (3) miles from his residence, and is near his friends’ residences as well as other business he

  frequents as a patron. He plans to return to the Commercial Property and the business located

  within the Commercial Property within one (1) month of the filing of this Complaint, specifically

  on November 25, 2020.

         23.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within one (1) month from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on November 25, 2020.

         24.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         25.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a



                                                   5
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 18




  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         26.       Defendant, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC, owns

  and operates a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant, VITAFOODS

  ENTERPRISES IV, LLC, owned and operated a restaurant within the Commercial Property.

  Defendant, PARTY CAKE BAKERY VI INC., owned and operated a bakery within the

  Commercial Property. Defendant, HATEM BROTHERS INC, owned and operated a restaurant

  and place of public accommodation within the Commercial Property. Defendant, KURATA &

  MCCANN LLC, owned and operated a wine bar and place of public accommodation within the

  Commercial Property. The place of public accommodation that Defendants, GEMINI CAPITAL

  ACQUISITIONS OF DELAWARE, LLC; VITAFOODS ENTERPRISES IV, LLC; PARTY

  CAKE BAKERY VI INC.; HATEM BROTHERS INC; and KURATA & MCCANN LLC own

  and/or operate is located at 15400 SW 88th St., Miami, FL 33196.

         27.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through V of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and



                                                  6
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 18




  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         28.       Defendant, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC, as

  landlord and owner of the Commercial Property, is responsible for all ADA violations listed in

  Counts I through V of this Complaint.

         29.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                         COUNT I
                   AS TO GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC

         30.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 29 above as though fully set forth herein.

         31.       Defendant, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC, has

  discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants

  have 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

  the following:

         A. Parking

 i. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

    located on an excessive slope. Violation: There are accessible parking spaces located on an

    excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA


                                                   7
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 18




    Standards, whose resolution is readily achievable.

ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

    aisles are located on an excessive slope. Violation: There are accessible parking space access

    aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of

    the 2010 ADA Standards, whose resolution is readily achievable.

iii. There are accessible parking space access aisles that are obstructed by parked vehicles.

    Violation: Accessible elements are not properly maintained violating 28 CFR 36.211, whose

    resolution is readily achievable.

          B. Entrance Access and Path of Travel

 i. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:

    There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

    ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

ii. The plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

    Violation: There are inaccessible routes between sections of the facility. These are violations of

    the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2, 303,

    402 and 403, whose resolution is readily achievable.

iii. The plaintiff could not traverse through areas of the facility, as the required 36” path isn’t

    provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

    of travel connecting all essential elements of the facility due to a lack of maintenance, violating

    Sections 4.2.1 & 4.3.2(2) of the ADAAG, 28 CFR 36.211, and Sections 206.2.2 & 403.5.1 of

    the 2010 ADA Standards, whose resolution is readily achievable.

iv. The plaintiff had difficulty traversing the path of travel, as there are inaccessible paths of travel.

    Violation: There are inaccessible routes without directional signage to the location of an



                                                     8
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 9 of 18




     accessible route between sections of the facility, violating Sections 4.1.3(7c) & 4.30.7(1) of the

     ADAAG and Sections 216.3, 216.6, & 703.7.2.1 of the 2010 ADA Standards, whose resolution

     is readily achievable.

 v. The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

     handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA Standards,

     whose resolution is readily achievable.

vi. There are objects on the path of travel at the facility that protrude more than the maximum

     allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

     whose resolution is readily achievable.

vii. The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive. Violation:

     There are curb ramps at the facility that contain excessive slopes, violating Section 4.7.2 of the

     ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose resolution is readily

     achievable.

                                          COUNT II
                   AS TO GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC AND
                                VITAFOODS ENTERPRISES IV, LLC

          32.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 29 above as though fully set forth herein.

          33.        Defendants, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC and

   VITAFOODS ENTERPRISES IV, LLC, have discriminated, and continue to discriminate, against

   Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

   1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of

   $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

   Commercial Property, include but are not limited to, the following:



                                                     9
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 10 of 18




          A. Access to Goods and Services

 i. There is seating provided at the facility that does not comply with the standards prescribed in

    Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

    resolution is readily achievable.

          B. Public Restrooms

 i. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the clear

    floor space. Violation: The required clear floor space is not provided next to the toilet, violating

    Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

    Standards, whose resolution is readily achievable.

 ii. The plaintiff could not transfer to the toilet without assistance in the accessible toilet

    compartment, as objects are mounted less than 1 1/2” below a grab bar, obstructing its use.

    Violation: The grab bars do not comply with the requirements prescribed in Sections 4.17.6 and

    4.26 of the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

    achievable.

                                         COUNT III
                  AS TO GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC AND
                                 PARTY CAKE BAKERY VI INC.

         34.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 29 above as though fully set forth herein.

         35.        Defendants, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC and

  PARTY CAKE BAKERY VI INC., have discriminated, and continue to discriminate, against

  Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by January 26,

  1992 (or January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of

  $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the



                                                    10
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 11 of 18




  Commercial Property, include but are not limited to, the following:

          A. Public Restrooms

 i. There are permanently designated interior spaces without proper signage, violating Section

    4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

    whose resolution is readily achievable.

 ii. The plaintiff could not enter the restroom without assistance, as the required maneuvering

    clearance was not provided due to objects on the floor. Violation: The restroom door does not

    provide the required latch side clearance due to a lack of maintenance violating Section 4.13.6

    of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

    resolution is readily achievable.

iii. The plaintiff had difficulty using the locking mechanism on the restroom door without assistance,

    as it requires tight grasping. Violation: The restroom door has non-compliant hardware for

    disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 &

    404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv. The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors provided

    in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG and Section

    603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the clear

    floor space. Violation: The required clear floor space is not provided next to the toilet, violating

    Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

    Standards, whose resolution is readily achievable.




                                                    11
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 12 of 18




                                          COUNT IV
                   AS TO GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC AND
                                     HATEM BROTHERS INC

          36.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 29 above as though fully set forth herein.

          37.        Defendants, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC and

   HATEM BROTHERS INC, have discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Commercial Property,

   include but are not limited to, the following:

          A. Access to Goods and Services

 i. The plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

     bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

     ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

     achievable.

          B. Public Restrooms

 i. There are permanently designated interior spaces without proper signage, violating Section

     4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

     whose resolution is readily achievable.

 ii. The plaintiff had difficulty entering the restroom without assistance, as the door threshold is too

     high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances, violating

     Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards, whose resolution

     is readily achievable.



                                                     12
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 13 of 18




iii. The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the accessible

     toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes are not fully

     wrapped or maintained outside the accessible toilet compartment violating Section 4.19.4 of the

     ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose resolution is readily

     achievable.

iv. The plaintiff had difficulty using the urinals as the rims are mounted too high. Violation: There

     are urinals provided for public use that do not comply with the standards set forth in Section

     4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is readily

     achievable.

 v. The plaintiff could not use the accessible toilet compartment door without assistance, as it is not

     self-closing and does not have compliant door hardware. Violation: The accessible toilet

     compartment door does not provide hardware and features that comply with Sections 4.17.5 and

     4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

     resolution is readily achievable.

vi. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not wrapped.

     Violation: The lavatory pipes are not fully wrapped or maintained violating Section 4.19.4 of the

     ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is readily achievable.

vii. The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the required

     distance from the side wall. Violation: The water closet in the accessible toilet compartment is

     mounted at a non-compliant distance from the wall in violation of Section 4.17.3 and Figure

     30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose resolution is readily

     achievable.




                                                      13
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 14 of 18




                                        COUNT V
                 AS TO GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC AND
                                  KURATA & MCCANN LLC

          38.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 29 above as though fully set forth herein.

          39.       Defendants, GEMINI CAPITAL ACQUISITIONS OF DELAWARE, LLC and

   KURATA & MCCANN LLC, have discriminated, and continue to discriminate, against Plaintiff

   in violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Commercial Property,

   include but are not limited to, the following:

          A. Access to Goods and Services

 i. There is seating provided at the facility that does not comply with the standards prescribed in

     Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

     resolution is readily achievable.

 ii. The plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are bar

     counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the ADAAG

     and Section 902.3 of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Public Restrooms

 i. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the clear

     floor space. Violation: The required clear floor space is not provided next to the toilet, violating

     Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

     Standards, whose resolution is readily achievable.

 ii. The plaintiff could not enter the restroom without assistance, as the required maneuvering



                                                     14
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 15 of 18




    clearance is not provided. Violation: The restroom door does not provide the required latch side

    clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

    Standards, whose resolution is readily achievable.

                                RELIEF SOUGHT AND THE BASIS

         40.       The discriminatory violations described in Counts I through V are not an

  exclusive list of the Defendants’ ADA violations.          Plaintiff requests an inspection of the

  Defendants’ places of public accommodation in order to photograph and measure all of the

  discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

  timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

  by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

  ingress, use, and equal enjoyment of the Commercial Business and business located within the

  Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

  with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

  remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

  representatives pursuant to Federal Rule of Civil Procedure 34.

         41.       The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  business and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public



                                                    15
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 16 of 18




  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         42.          Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         43.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

         44.          A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-



                                                     16
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 17 of 18




  compliance with the Americans with Disabilities Act.

         45.       Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

  employees and gross receipts of $500,000 or less). All other conditions precedent have been met

  by Plaintiff or waived by the Defendant.

         46.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

  business, located at and/or within the commercial property located at 15400 SW 88th St., Miami,

  FL 33196, the exterior areas, and the common exterior areas of the Commercial Property and

  business located within the Commercial Property, to make those facilities readily accessible and

  useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

  such time as the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

  subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and



                                                   17
Case 1:20-cv-24703-CMA Document 1 Entered on FLSD Docket 11/16/2020 Page 18 of 18




  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: November 16, 2020

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      18
